DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 79, 81-83, 86-91, 94-96, and 100-104 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 36, 79, 81-83, 86-91, 94-96, and 100-104 are currently pending, with claims 36 and 94 being the only independent claims pending.  Claims 36, 79, 81-83, 86-91, 95, and 101 are drawn to a “method of detecting an interaction between two molecular targets”; and claims 94, 96, 99, 100, and 102-104 are drawn to a composition.  For convenience, claims 36 and 94 are reproduced below.

    PNG
    media_image2.png
    480
    540
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    247
    552
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    406
    540
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    65
    542
    media_image5.png
    Greyscale



Applicant, at page 24, last paragraph, bridging to page 28, of the disclosure provides the following definition for “protein target”.  As stated therein:
Nucleic acid barcoded probes of the present disclosure, in some embodiments, are bound to a molecular target. A "molecular target" is any molecule that one wishes to observe or quantitate. Examples of molecular targets include, without limitation, proteins, saccharides (e.g., polysaccharides), lipids, nucleic acids (e.g., DNA, RNA, microRNAs), and small molecules. Molecular target may be DNA or RNA. In some embodiments, molecular target are RNA interference molecules, such as short-interfering RN As (siRNAs) or micro RNAs (microRNAs). In some embodiments, molecular target are antisense molecules, such as DNA antisense synthetic oligonucleotides (AS0s).  (Emphasis added)

In some embodiments, a molecular target is a biomolecule. As used herein, a "biomolecule" is any molecule that is produced by a living organism, including large macromolecules such as proteins, polysaccharides, lipids and nucleic acids (e.g., DNA and RNA such as mRNA), as well as small molecules such as primary metabolites, secondary metabolites, and natural products. Examples of molecular targets, specifically biomolecules, include, without limitation, DNA, RNA, cDNA, or the DNA product of RNA subjected to reverse transcription, A23 l 87 (Calcimycin, Calcium Ionophore ), Abamectine, Abietic acid, Acetic acid, Acetylcholine, Actin, Actinomycin D, Adenosine, Adenosine diphosphate (ADP), Adenosine monophosphate (AMP), Adenosine triphosphate (ATP), Adenylate cyclase, Adonitol, Adrenaline, epinephrine, Adrenocorticotropic hormone (ACTH), Aequorin, Aflatoxin, Agar, Alamethicin, Alanine, Albumins, Aldosterone, Aleurone, Alphaamanitin, Allantoin, Allethrin, a-Amanatin, Amino acid, Amylase, Anabolic steroid, Anethole, Angiotensinogen, Anisomycin, Antidiuretic hormone (ADH), Arabinose, Arginine, Ascomycin, Ascorbic acid (vitamin C), Asparagine, Aspartic acid, Asymmetric dimethylarginine, Atrial-natriuretic peptide (ANP), Auxin, Avidin, Azadirachtin A -C35H44016, Bacteriocin, Beauvericin, Bicuculline, Bilirubin, Biopolymer, Biotin (Vitamin H), Brefeldin A, Brassinolide, Brucine, Cadaverine, Caffeine, Calciferol (Vitamin D), Calcitonin, Calmodulin, Calmodulin, Calreticulin, Camphor - (C10H160), Cannabinol, Capsaicin, Carbohydrase, Carbohydrate, Carnitine, Carrageenan, Casein, Caspase, Cellulase, Cellulose - (C6H1005), Cerulenin, Cetrimonium bromide (Cetrimide) - C19H42BrN, Chelerythrine, Chromomycin A3, Chaparonin, Chitin, a-Chloralose, Chlorophyll, Cholecystokinin (CCK), Cholesterol, Choline, Chondroitin sulfate, Cinnamaldehyde, Citral, Citric acid, Citrinin, Citronella!, Citronellol, Citrulline, Cobalamin (vitamin B 12), Coenzyme, Coenzyme Q, Colchicine, Collagen, Coniine, Corticosteroid, Corticosterone, Corticotropinreleasing hormone (CRH), Cortisol, Creatine, Creatine kinase, Crystallin, a-Cyclodextrin, Cyclodextrin glycosyltransferase, Cyclopamine, Cyclopiazonic acid, Cysteine, Cystine, Cytidine, Cytochalasin, Cytochalasin E, Cytochrome, Cytochrome C, Cytochrome c oxidase, Cytochrome c peroxidase, Cytokine, Cytosine - C4H5N30, Deoxycholic acid, DON (DeoxyNivalenol), Deoxyribofuranose, Deoxyribose, Deoxyribose nucleic acid (DNA), Dextran, Dextrin, DNA, Dopamine, Enzyme, Ephedrine, Epinephrine -C9H13N03, Erucic acid- CH3(CH2)7CH=CH(CH2)11COOH, Erythritol, Erythropoietin (EPO), Estradiol, Eugenol, Fatty acid, Fibrin, Fibronectin, Folic acid (Vitamin M), Follicle stimulating hormone (FSH), Formaldehyde, Formic acid, Formnoci, Fructose, Fumonisin B 1, Gamma globulin, Galactose, Gamma globulin, Gamma-aminobutyric acid, Gamma-butyrolactone, Gamma-hydroxybutyrate (GHB), Gastrin, Gelatin, Geraniol, Globulin, Glucagon, Glucosamine, Glucose - C6H1206, Glucose oxidase, Gluten, Glutamic acid, Glutamine, Glutathione, Gluten, Glycerin (glycerol), Glycine, Glycogen, Glycolic acid, Glycoprotein (e.g., glycoprotein enzymes such as prostate-specific antigen (PSA)), Gonadotropin-releasing hormone (GnRH), Granzyme, Green fluorescent protein, Growth honnone, Growth hormone releasing hormone (GHRH), GTPase, Guanine, Guanosine, Guanosine triphosphate ( +GTP), Haptoglobin, Hematoxylin, Heme, Hemerythrin, Hemocyanin, Hemoglobin, Hemoprotein, Heparan sulfate, High density lipoprotein, HDL, Histamine, Histidine, Histone, Histone methyltransferase, HLA antigen, Homocysteine, Hormone, human chorionic gonadotropin (hCG), Human growth hormone, Hyaluronate, Hyaluronidase, Hydrogen peroxide, 5-Hydroxymethylcytosine, Hydroxyproline, 5-Hydroxytryptamine, Indigo dye, Indole, Inosine, Inositol, Insulin, Insulin-like growth factor, Integral membrane protein, Integrase, Integrin, Intein, Interferon, Inulin, Ionomycin, Ionone, Isoleucine, Iron-sulfur cluster, K252a, K252b, KT5720, KT5823, Keratin, Kinase, Lactase, Lactic acid, Lactose, Lanolin, Laurie acid, Leptin, Leptomycin B, Leucine, Lignin, Limonene, Linalool, Linoleic acid, Linolenic acid, Lipase, Lipid, Lipid anchored protein, Lipoamide, Lipoprotein, Low density lipoprotein, LDL, Luteinizing hormone (LH), Lycopene, Lysine, Lysozyme, Malic acid, Maltose, Melatonin, Membrane protein, Metalloprotein, Metallothionein, Methionine, Mimosine, Mithramycin A, Mitomycin C, Monomer, Mycophenolic acid, Myoglobin, Myosin, Natural phenols, Nucleic Acid, Ochratoxin A, Oestrogens, Oligopeptide, Oligomycin, Orcin, Orexin, Omithine, Oxalic acid, Oxidase, Oxytocin, p53, PABA, Paclitaxel, Palmitic acid, Pantothenic acid (vitamin BS), parathyroid hormone (PTH), Paraprotein, Pardaxin, Parthenolide, Patulin, Paxilline, Penicillic acid, Penicillin, Penitrem A, Peptidase, Pepsin, Peptide, Perimycin, Peripheral membrane protein, Perosamine, Phenethylamine, Phenylalanine, Phosphagen, phosphatase, Phospholipid, Phenylalanine, Phytic acid, Plant hormones, Polypeptide, Polyphenols, Polysaccharides, Porphyrin, Prion, Progesterone, Prolactin (PRL), Praline, Propionic acid, Protamine, Protease, Protein, Proteinoid, Putrescine, Pyrethrin, Pyridoxine or pyridoxamine (Vitamin B6), Pyrrolysine, Pyruvic acid, Quinone, Radicicol, Raffinose, Renin, Retinene, Retinal (Vitamin A), Rhodopsin (visual purple), Riboflavin (vitamin B2), Ribofuranose, Ribose, Ribozyme, Ricin, RNA - Ribonucleic acid, RuBisCO, Safrole, Salicylaldehyde, Salicylic acid, Salvinorin-A - C23H2808, Saponin, Secretin, Selenocysteine, Selenomethionine, Selenoprotein, Serine, Serine kinase, Serotonin, Skatole, Signal recognition particle, Somatostatin, Sorbic acid, Squalene, Staurosporin, Stearic acid, Sterigmatocystin, Sterol, Strychnine, Sucrose (sugar), Sugars (in general), superoxide, T2 Toxin, Tannie acid, Tannin, Tartaric acid, Taurine, Tetrodotoxin, Thaumatin, Topoisomerase, Tyrosine kinase, Taurine, Testosterone, Tetrahydrocannabinol (THC), Tetrodotoxin, Thapsigargin, Thaumatin, Thiamine (vitamin Bl) -Cl2H17ClN40S•HCl, Threonine, Thrombopoietin, Thymidine, Thymine, Triacsin C, Thyroid-stimulating hormone (TSH), Thyrotropin-releasing hormone (TRH), Thyroxine (T4 ), Tocopherol (Vitamin E), Topoisomerase, Triiodothyronine (T3), Transmembrane receptor, Trichostatin A, Trophic hormone, Trypsin, Tryptophan, Tubulin, Tunicamycin, Tyrosine, Ubiquitin, Uracil, Urea, Urease, Uric acid- C5H4N403, U1idine, Valine, Valinomycin, Vanabins, Vasopressin, Verruculogen, Vitamins (in general), Vitamin A (retinal), Vitamin B, Vitamin Bl (thiamine), Vitamin B2 (riboflavin), Vitamin B3 (niacin or nicotinic acid), Vitamin B4 (adenine), Vitamin BS (pantothenic acid), Vitamin B6 (pyridoxine or pyridoxamine), Vitamin B 12 (cobalamin), Vitamin C (ascorbic acid), Vitamin D (calciferol), Vitamin E (tocopherol), Vitamin F, Vitamin H (biotin), Vitamin K (naphthoquinone), Vitamin M (folic acid), Wortmannin and Xylose.  (Emphasis added)

In some embodiments, a molecular target is a protein target such as, for example, proteins of a cellular environment (e.g., intracellular or membrane proteins). Examples of proteins include, without limitation, fibrous proteins such as cytoskeletal proteins (e.g., actin, arp2/3, coronin, dystrophin, FtsZ, keratin, myosin, nebulin, spectrin, tau, titin, tropomyosin, tubulin and collagen) and extracellular matrix proteins (e.g., collagen, elastin, f-spondin, pikachurin, and fibronectin); globular proteins such as plasma proteins (e.g., serum amyloid P component and serum albumin), coagulation factors (e.g., complement proteins, Cl-inhibitor and C3-convertase, Factor VIII, Factor XIII, fibrin, Protein C, Protein S, Protein Z, Protein Z-related protease inhibitor, thrombin, Von Willebrand Factor) and acute phase proteins such as C-reactive protein; hemoproteins; cell adhesion proteins (e.g., cadherin, ependymin, integrin, Ncarn and selectin); transmembrane transport proteins (e.g., CFTR, glycophorin D and scramblase) such as ion channels (e.g., ligand-gated ion channels such nicotinic acetylcholine receptors and GABAa receptors, and voltage-gated ion channels such as potassium, calcium and sodium channels), synport/antiport proteins (e.g., glucose transporter); hormones and growth factors (e.g., epidermal growth factor (EGF), fibroblast growth factor (FGF), vascular endothelial growth factor (VEGF), peptide hormones such as insulin, insulin-like growth factor and oxytocin, and steroid hormones such as androgens, estrogens and progesterones); receptors such as transmembrane receptors (e.g., G-protein-coupled receptor, rhodopsin) and intracellular receptors (e.g., estrogen receptor); DNA-binding proteins (e.g., histones, protamines, CI protein); transcription regulators (e.g., c-rnyc, FOXP2, FOXP3, MyoD and P53); immune system proteins (e.g., immunoglobulins, major histocompatibility antigens and T cell receptors); nutrient storage/transport proteins (e.g., ferritin); chaperone proteins; and enzymes.  (Emphasis added)

As can be seen at page 27, line 1, of the disclosure, the “protein target” can be a “Protease”.
Applicant, at page 32, lines 23-26, provides the following description as to the source of the sample.  As asserted to therein:
A "sample" may comprise cells (or a cell), tissue, or bodily fluid such as blood (serum and/or plasma), urine, semen, lymphatic fluid, cerebrospinal fluid or amniotic fluid. A sample may be obtained from (or derived from) any source including, without limitation, humans, animals, bacteria, viruses, microbes and plants.  (Emphasis added)


In view of the above showing, the claimed method has been construed as encompassing detection of any protein found on any and all of the 105 novel species of bacteria found in the human gut, and which was reported in February 2019, which is more than 4 years post effective filing date.1
In addition to the above, the claimed method and composition are also construed as encompassing “protein targets” of a viral nature, including, but not limited to, the associated with the 2019 Novel Coronavirus responsible for the 2019 COVID pandemic which was not identified and sequenced until late in 20192, as well as any variants that did not become known until 20213, which is some 6 years post effective filing date.   In addition to claiming a method for the detection of that which was not known to exist at the time of filing, the claimed composition fairly encompasses those target/protein molecules that were not known to exist until years post effective filing date, much less disclose probes that are to bind to such unknown targets.

In addition to the claims encompassing compositions that comprise targets that were unknown for several years post effective filing date, and to also claim methods for detecting such unknown sequences, including, but not limited to, the protein spikes found on the coronavirus.  As a result of amendment, the claimed method is now limited to “[a] method of detecting an interaction between two proteins”.  The type and nature of the “two protein targets” is not limited.  Given such, the claimed method has been construed as encompassing interaction between two protein enzymes, one a protease and the other an exonuclease. 

Attention is directed to US 11,098,355 B2 (Heron et al.), which teaches at column 4, lines 34-35, the amino acid sequence of exonuclease I enzyme.  As seen in claim 88, one is to be using a variety of different enzymes, which are recognized as being proteins.  

Attention is also directed to US Patent 8,772,011 B2 (De Maria et al.), at column 8, fourth paragraph, where the amino acid sequence of protease is disclosed.

It stands to reason that the exonuclease will be degrading the primers and probes and the protease will be degrading the exonuclease as well as any of the polymerases in claim 88, not to mention the other protein target (claim 36).  To add to the non-enablement aspect, it is noted that Taq polymerase (claims 88 and 104) is recognized as comprising/exhibiting 5’-3’ exonuclease activity and will degrade the primers and their barcode.  In support of this position attention is directed to US 8,623,602 B2 (Kubista et al.), which teaches at column 7, fifth paragraph:
During the annealing step of the PCR reaction, the hybridization probe binds to the target DNA and is degraded by the 5'-3' exonuclease activity of the Taq Polymerase during the subsequent elongation phase.

It stands to reason that by using Taq polymerase one would have degraded the barcode domains and, resultantly, would not be able to sequence same (claim 36, step (c)), therein be able to determine which protein(s), if any, have co-localized.  It stands to reason that the exonuclease protein, which was added in addition to the Taq polymerase, would have been degrading the probes and primers if not also degrading any nucleic acid that was produced (e.g., 3’-5’ exonuclease).

The disclosure has not been found to set forth a reproducible procedure whereby one would be able to not just “detect[ ] an interaction between two proteins” (claim 1), but would also be able to perform the method of claim 93- “reconstructing from the sequencing data an image of the interaction between the two protein targets”.  

As can be seen in amended independent claim 94, the claimed composition is to comprise the first and second protein targets along with the probes and primers.  It stands to reason that if the proteins are exonuclease and protease, the probes, primes and antibodies would be degraded.

Applicant, at page 46, lines 6-11, states: 
Synthetic DNA nanostructures are engineered to display DNA barcodes at arbitrary user-specified positions with nanometer precision, thus serving as a "workbench" for evaluating the performance of the auto-cycler and subsequent image reconstruction method in a rigorous and precise fashion. Sample handling techniques (e.g., microfluidic devices) as well as computational algorithms and software tools for imaging reconstruction based on full record sequences are used…  The labeling of the surface protein clusters is achieved using antibodies and smaller binders, such as nano bodies or aptamers. The Microscope-Free Imaging (MFI) results are compared with data obtained using ultra-high resolution microscope-based methods. MFI is then applied to another application: high-throughput, high resolution imaging of nucleome organization. Finally, in addition to the proximity based auto-cycling recorder, a diffusion-based molecular recorder is developed, which can repeatedly generate molecular records for targets separated over long range, further expanding the capacity of MFI.  (Emphasis added)

A review of the disclosure fails to find where applicant has set forth the means whereby one is able to specify positions on a molecule when one has no idea as to its shape.  Further, the claimed method does not recite any algorithm that is to be used “for imaging reconstruction”, not disclose means and materials for generating “data obtained using ultra-high resolution microscope-based methods” that are compared to the MFI.  This aspect is further complicated by the degradative interaction between not only polymerase and probe, primers, and nucleic acids produced, but also with the degradation of the polymerase by protease.
 

The quantity of experimentation necessary
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  

The amount of direction or guidance presented, 
The amount of guidance provided is limited, generally prophetic, and not commensurate with the scope of the claims.
The disclosure has not been found to provide the amino acid sequence and tertiary structure any target protein that one may wish to detect, regardless of where it is to be found or isolated from.  

The presence or absence of working examples
The disclosure has been found to comprise some 7 examples, all of which have been found to be prophetic.
Example 1, page 45, “Fig. 3 shows data from an experiment demonstrating an example of a proximity-based, autocyclic, full-record generation method.”
Example 2, page 46, “Synthetic DNA nanostructures are engineered to display DNA barcodes at arbitrary user-specified positions with nanometer precision, thus serving as a "workbench" for evaluating the performance of the auto-cycler and subsequent image reconstruction method in a rigorous and precise fashion.”
Example 3, p 46, “Methods and composition of the present disclosure may be used to image and elucidate protein clusters in cell plasma membranes.”
Example 4, page 47, “The organization of two meters of DNA, ncRNA, and proteins in the nucleus is tightly controlled and has functional consequences.”
Example 5, page 49, “In addition to analyzing molecular target in close proximity, MFI of the present disclosure can be adapted to map targets separated by longer distances.”
Example 6, page 49, “To characterize the rate of Full Record production as a function of probe-probe distance, pairs of probes were fixed to programmed positions on 2D DNA nanostructures (Fig. 19A).”
Example 7, page 51, “In addition to identifying underling molecular organization, the re-sampling of a changing system was demonstrated.”

The predictability or unpredictability of the art
The amino acid sequence of proteins, much less its tertiary structure, found in any organism is highly unpredictable.  Even knowing the amino acid sequence for proteins, one still is not informed as to which antigenic determinants are available and which will result in specific binding with an antibody, if and when produced.  Likewise, it is highly unpredictable, if even possible, to produce antibodies that will allow one to selectively detect any metabolite or atom.  Such difficulty is compounded when the proteins can be a protease and can degrade not only the polymerase, but any antibody used.

In view of the breadth of scope clamed, the limited guidance provided, the unpredictable nature of the art to which the claimed invention is directed, and in the absence of convincing evidence to the contrary, the claims are deemed to be non-enabled by the disclosure.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 36, 79, 81-83, 86-91, 94-96, and 100-104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Response to argument
At page 11 of the response of 04 March 2022, hereinafter the response, applicant’s representative asserts:
The Examiner argues that the claims encompass “compositions that comprise targets that were unknown for several years post effective filing date, and . . . methods for detecting such unknown sequences, including, but not limited to, the protein spikes found on the coronavirus.” The case law is clear in demonstrating that a specification does not need to describe every conceivable and possible future embodiment. The case law allows for after-arising technology to be captured within the scope of the claims.

The above argument has been considered and has not been found persuasive.  It is noted that enablement, even if routine, is not without limit.  In support of this position attention is directed to the decision in Cephalon Inc. v. Watson Pharmaceuticals Inc. 105 USPQ2d 1817, 1823 (CAFC, 2013)
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years'  work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983). Likewise, we have held that the amount of experimentation would be undue where: (1) the specification lacks guidance by teaching away from the subject matter that was eventually claimed; and (2) there is evidence of the patentee's own failures to make and use the later claimed invention at the time of the application. See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244 [68 USPQ2d 1280] (Fed. Cir. 2003).  (Emphasis added)

As noted above, the claimed method and composition fairly encompass embodiments that while known now, were not known until several years post effective filing date.  Further, the claimed method and composition fairly encompass embodiments that are still not known, some 7 years post effective filing date.  In addition to the above showing, it is noted that applicant’s representative has not presented any evidence showing that the decision in Cephalon has been reversed. 

At page 12 of the response said representative asserts:

The mere potential presence of inoperative embodiments does not render the claims not enabled. Using the specification as a guide, a skilled artisan would be able to design nucleic acid probes of his/her choosing, based on the parameters set out in the application and based on common knowledge in the field, such that the probes are not impacted by the activity of the intended protein targets. Without undue experimentation, a skilled artisan would therefore be able to avoid any inoperative embodiments that might exist.

The above argument ahs been considered and has not been found persuasive.  As stated in MPEP 2164.08(b):
[C]laims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative. Atlas Powder Co. v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984); In re Cook, 439 F.2d 730, 735, 169 USPQ 298, 302 (CCPA 1971).

As set forth above in the body of the rejection, the claimed method has been construed as encompassing various genera of inoperable embodiments, e.g., the genus of proteases, the genus of nucleases, the genus of polymerases, etc., which stand to degrade proteins and nucleic acids, therein rendering the claimed method inoperable.  As can be seen in claims 88 and 104, the method and composition explicitly encompass Taq polymerase, which, as evidenced above and in the prior Office action, has exonuclease activity.

At page 12 of the response applicant’s representative asserts:
The specification and claims clearly teach a skilled artisan how to produce a nucleic acid containing barcode sequences indicative of co-localization of the two protein targets, how to sequence the nucleic acid, and how to reconstruct (e.g., computationally reconstruct) an image from the sequencing data.

The above-identified argument has been considered and has not been found persuasive for one may known how to sequence nucleic acids, such does not negate the fact that the nucleic acid being sequenced can be degraded in a prior step due to the exonuclease activity of a protein, be it a property of the polymerase required for the assay, or a property of the proteins being detected for co-localization.

In view of the above analysis and in the absence of co0nvincing evidence to the contrary, claims 36, 79, 81-83, 86-91, 94-96, and 100-104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 79, 81-83, 86-91, 94-96, and 100-104 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Standard for Written Description.
Attention is directed to MPEP 2163.02 Standard for Determining Compliance With the Written Description Requirement [R-11.2013]:
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.  (Emphasis added)

Attention is also set directed to MPEP 2161.01 [R-10.2019], wherein is stated:
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.") (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement").

As set forth in Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993):
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers' attempt to distinguish Amgen therefore is incorrect. We also reject Fiers' argument that the existence of a workable method for preparing a DNA establishes conception of that material.  (Emphasis added)

Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties...

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions.


As set forth in the en banc decision in Ariad Pharmaceuticals Inc. v. Eli Lilly and Company, 94 USPQ2d 1161 (Fed. Cir. 2010) at 1171:
We held that a sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 [25 USPQ2d 1601] (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

***

In Fiers, we rejected the argument that “only similar language in the specification or original claim is necessary to satisfy the written description requirement.” 984 F.2d at 1170 (emphasis added). Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71. That Fiers applied § 112, first paragraph, during an interference is irrelevant for, as we stated above, the statute contains no basis for ignoring the description requirement outside of this context. And again in Enzo we held that generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed. 323 F.3d at 968. We concluded that “[a] claim does not become more descriptive by its repetition, or its longevity.” Id. at 969.

***

The written description requirement also ensures that when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function—a problem that is particularly acute in the biological arts.

Attention is also directed to MPEP 2163 Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement [R-10.2019], at part II iii):
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  (Emphasis added)

Attention is also directed to the decision of University of California v. Eli Lilly and Co. (CA FC, July 1997) 43 USPQ2d 1398 wherein is stated:
In claims involving chemical materials, generic formulas usually indicate with specificity what the generic claims encompass.  One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass.  Accordingly, such a formula is normally an adequate written description of the claimed genus.  In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian cDNA,” without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen).  It is only a definition of a useful result rather than a definition of what it achieves as a result.  Many such genes may achieve that result.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).  Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.

Thus, as we have previously held, a cDNA is not defined or described by the mere name cDNA,” even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA.  See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.

Rationale.
In applying the guidance as set forth in the Guidelines, including the decisions in Fiers and Lilly, it is noted that claims 36, 79, 81-83, 86-91, 95, and 101 are drawn to a “method of detecting an interaction between two protein targets”; and claims 94, 96, 100, and 102-104 are drawn to a composition.  For convenience, claims 36 and 94 are reproduced below.


    PNG
    media_image2.png
    480
    540
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    247
    552
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    406
    540
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    65
    542
    media_image5.png
    Greyscale


Applicant, at page 24, last paragraph, bridging to page 28, of the disclosure provides the following definition for “protein target”.  As stated therein:
Nucleic acid barcoded probes of the present disclosure, in some embodiments, are bound to a molecular target. A "molecular target" is any molecule that one wishes to observe or quantitate. Examples of molecular targets include, without limitation, proteins, saccharides (e.g., polysaccharides), lipids, nucleic acids (e.g., DNA, RNA, microRNAs), and small molecules. Molecular target may be DNA or RNA. In some embodiments, molecular target are RNA interference molecules, such as short-interfering RN As (siRNAs) or micro RNAs (microRNAs). In some embodiments, molecular target are antisense molecules, such as DNA antisense synthetic oligonucleotides (AS0s).  (Emphasis added)

In some embodiments, a molecular target is a biomolecule. As used herein, a "biomolecule" is any molecule that is produced by a living organism, including large macromolecules such as proteins, polysaccharides, lipids and nucleic acids (e.g., DNA and RNA such as mRNA), as well as small molecules such as primary metabolites, secondary metabolites, and natural products. Examples of molecular targets, specifically biomolecules, include, without limitation, DNA, RNA, cDNA, or the DNA product of RNA subjected to reverse transcription, A23 l 87 (Calcimycin, Calcium Ionophore ), Abamectine, Abietic acid, Acetic acid, Acetylcholine, Actin, Actinomycin D, Adenosine, Adenosine diphosphate (ADP), Adenosine monophosphate (AMP), Adenosine triphosphate (ATP), Adenylate cyclase, Adonitol, Adrenaline, epinephrine, Adrenocorticotropic hormone (ACTH), Aequorin, Aflatoxin, Agar, Alamethicin, Alanine, Albumins, Aldosterone, Aleurone, Alphaamanitin, Allantoin, Allethrin, a-Amanatin, Amino acid, Amylase, Anabolic steroid, Anethole, Angiotensinogen, Anisomycin, Antidiuretic hormone (ADH), Arabinose, Arginine, Ascomycin, Ascorbic acid (vitamin C), Asparagine, Aspartic acid, Asymmetric dimethylarginine, Atrial-natriuretic peptide (ANP), Auxin, Avidin, Azadirachtin A -C35H44016, Bacteriocin, Beauvericin, Bicuculline, Bilirubin, Biopolymer, Biotin (Vitamin H), Brefeldin A, Brassinolide, Brucine, Cadaverine, Caffeine, Calciferol (Vitamin D), Calcitonin, Calmodulin, Calmodulin, Calreticulin, Camphor - (C10H160), Cannabinol, Capsaicin, Carbohydrase, Carbohydrate, Carnitine, Carrageenan, Casein, Caspase, Cellulase, Cellulose - (C6H1005), Cerulenin, Cetrimonium bromide (Cetrimide) - C19H42BrN, Chelerythrine, Chromomycin A3, Chaparonin, Chitin, a-Chloralose, Chlorophyll, Cholecystokinin (CCK), Cholesterol, Choline, Chondroitin sulfate, Cinnamaldehyde, Citral, Citric acid, Citrinin, Citronella!, Citronellol, Citrulline, Cobalamin (vitamin B 12), Coenzyme, Coenzyme Q, Colchicine, Collagen, Coniine, Corticosteroid, Corticosterone, Corticotropinreleasing hormone (CRH), Cortisol, Creatine, Creatine kinase, Crystallin, a-Cyclodextrin, Cyclodextrin glycosyltransferase, Cyclopamine, Cyclopiazonic acid, Cysteine, Cystine, Cytidine, Cytochalasin, Cytochalasin E, Cytochrome, Cytochrome C, Cytochrome c oxidase, Cytochrome c peroxidase, Cytokine, Cytosine - C4H5N30, Deoxycholic acid, DON (DeoxyNivalenol), Deoxyribofuranose, Deoxyribose, Deoxyribose nucleic acid (DNA), Dextran, Dextrin, DNA, Dopamine, Enzyme, Ephedrine, Epinephrine -C9H13N03, Erucic acid- CH3(CH2)7CH=CH(CH2)11COOH, Erythritol, Erythropoietin (EPO), Estradiol, Eugenol, Fatty acid, Fibrin, Fibronectin, Folic acid (Vitamin M), Follicle stimulating hormone (FSH), Formaldehyde, Formic acid, Formnoci, Fructose, Fumonisin B 1, Gamma globulin, Galactose, Gamma globulin, Gamma-aminobutyric acid, Gamma-butyrolactone, Gamma-hydroxybutyrate (GHB), Gastrin, Gelatin, Geraniol, Globulin, Glucagon, Glucosamine, Glucose - C6H1206, Glucose oxidase, Gluten, Glutamic acid, Glutamine, Glutathione, Gluten, Glycerin (glycerol), Glycine, Glycogen, Glycolic acid, Glycoprotein (e.g., glycoprotein enzymes such as prostate-specific antigen (PSA)), Gonadotropin-releasing hormone (GnRH), Granzyme, Green fluorescent protein, Growth honnone, Growth hormone releasing hormone (GHRH), GTPase, Guanine, Guanosine, Guanosine triphosphate ( +GTP), Haptoglobin, Hematoxylin, Heme, Hemerythrin, Hemocyanin, Hemoglobin, Hemoprotein, Heparan sulfate, High density lipoprotein, HDL, Histamine, Histidine, Histone, Histone methyltransferase, HLA antigen, Homocysteine, Hormone, human chorionic gonadotropin (hCG), Human growth hormone, Hyaluronate, Hyaluronidase, Hydrogen peroxide, 5-Hydroxymethylcytosine, Hydroxyproline, 5-Hydroxytryptamine, Indigo dye, Indole, Inosine, Inositol, Insulin, Insulin-like growth factor, Integral membrane protein, Integrase, Integrin, Intein, Interferon, Inulin, Ionomycin, Ionone, Isoleucine, Iron-sulfur cluster, K252a, K252b, KT5720, KT5823, Keratin, Kinase, Lactase, Lactic acid, Lactose, Lanolin, Laurie acid, Leptin, Leptomycin B, Leucine, Lignin, Limonene, Linalool, Linoleic acid, Linolenic acid, Lipase, Lipid, Lipid anchored protein, Lipoamide, Lipoprotein, Low density lipoprotein, LDL, Luteinizing hormone (LH), Lycopene, Lysine, Lysozyme, Malic acid, Maltose, Melatonin, Membrane protein, Metalloprotein, Metallothionein, Methionine, Mimosine, Mithramycin A, Mitomycin C, Monomer, Mycophenolic acid, Myoglobin, Myosin, Natural phenols, Nucleic Acid, Ochratoxin A, Oestrogens, Oligopeptide, Oligomycin, Orcin, Orexin, Omithine, Oxalic acid, Oxidase, Oxytocin, p53, PABA, Paclitaxel, Palmitic acid, Pantothenic acid (vitamin BS), parathyroid hormone (PTH), Paraprotein, Pardaxin, Parthenolide, Patulin, Paxilline, Penicillic acid, Penicillin, Penitrem A, Peptidase, Pepsin, Peptide, Perimycin, Peripheral membrane protein, Perosamine, Phenethylamine, Phenylalanine, Phosphagen, phosphatase, Phospholipid, Phenylalanine, Phytic acid, Plant hormones, Polypeptide, Polyphenols, Polysaccharides, Porphyrin, Prion, Progesterone, Prolactin (PRL), Praline, Propionic acid, Protamine, Protease, Protein, Proteinoid, Putrescine, Pyrethrin, Pyridoxine or pyridoxamine (Vitamin B6), Pyrrolysine, Pyruvic acid, Quinone, Radicicol, Raffinose, Renin, Retinene, Retinal (Vitamin A), Rhodopsin (visual purple), Riboflavin (vitamin B2), Ribofuranose, Ribose, Ribozyme, Ricin, RNA - Ribonucleic acid, RuBisCO, Safrole, Salicylaldehyde, Salicylic acid, Salvinorin-A - C23H2808, Saponin, Secretin, Selenocysteine, Selenomethionine, Selenoprotein, Serine, Serine kinase, Serotonin, Skatole, Signal recognition particle, Somatostatin, Sorbic acid, Squalene, Staurosporin, Stearic acid, Sterigmatocystin, Sterol, Strychnine, Sucrose (sugar), Sugars (in general), superoxide, T2 Toxin, Tannie acid, Tannin, Tartaric acid, Taurine, Tetrodotoxin, Thaumatin, Topoisomerase, Tyrosine kinase, Taurine, Testosterone, Tetrahydrocannabinol (THC), Tetrodotoxin, Thapsigargin, Thaumatin, Thiamine (vitamin Bl) -Cl2H17ClN40S•HCl, Threonine, Thrombopoietin, Thymidine, Thymine, Triacsin C, Thyroid-stimulating hormone (TSH), Thyrotropin-releasing hormone (TRH), Thyroxine (T4 ), Tocopherol (Vitamin E), Topoisomerase, Triiodothyronine (T3), Transmembrane receptor, Trichostatin A, Trophic hormone, Trypsin, Tryptophan, Tubulin, Tunicamycin, Tyrosine, Ubiquitin, Uracil, Urea, Urease, Uric acid- C5H4N403, U1idine, Valine, Valinomycin, Vanabins, Vasopressin, Verruculogen, Vitamins (in general), Vitamin A (retinal), Vitamin B, Vitamin Bl (thiamine), Vitamin B2 (riboflavin), Vitamin B3 (niacin or nicotinic acid), Vitamin B4 (adenine), Vitamin BS (pantothenic acid), Vitamin B6 (pyridoxine or pyridoxamine), Vitamin B 12 (cobalamin), Vitamin C (ascorbic acid), Vitamin D (calciferol), Vitamin E (tocopherol), Vitamin F, Vitamin H (biotin), Vitamin K (naphthoquinone), Vitamin M (folic acid), Wortmannin and Xylose.  (Emphasis added)

In some embodiments, a molecular target is a protein target such as, for example, proteins of a cellular environment (e.g., intracellular or membrane proteins). Examples of proteins include, without limitation, fibrous proteins such as cytoskeletal proteins (e.g., actin, arp2/3, coronin, dystrophin, FtsZ, keratin, myosin, nebulin, spectrin, tau, titin, tropomyosin, tubulin and collagen) and extracellular matrix proteins (e.g., collagen, elastin, f-spondin, pikachurin, and fibronectin); globular proteins such as plasma proteins (e.g., serum amyloid P component and serum albumin), coagulation factors (e.g., complement proteins, Cl-inhibitor and C3-convertase, Factor VIII, Factor XIII, fibrin, Protein C, Protein S, Protein Z, Protein Z-related protease inhibitor, thrombin, Von Willebrand Factor) and acute phase proteins such as C-reactive protein; hemoproteins; cell adhesion proteins (e.g., cadherin, ependymin, integrin, Ncarn and selectin); transmembrane transport proteins (e.g., CFTR, glycophorin D and scramblase) such as ion channels (e.g., ligand-gated ion channels such nicotinic acetylcholine receptors and GABAa receptors, and voltage-gated ion channels such as potassium, calcium and sodium channels), synport/antiport proteins (e.g., glucose transporter); hormones and growth factors (e.g., epidermal growth factor (EGF), fibroblast growth factor (FGF), vascular endothelial growth factor (VEGF), peptide hormones such as insulin, insulin-like growth factor and oxytocin, and steroid hormones such as androgens, estrogens and progesterones); receptors such as transmembrane receptors (e.g., G-protein-coupled receptor, rhodopsin) and intracellular receptors (e.g., estrogen receptor); DNA-binding proteins (e.g., histones, protamines, CI protein); transcription regulators (e.g., c-rnyc, FOXP2, FOXP3, MyoD and P53); immune system proteins (e.g., immunoglobulins, major histocompatibility antigens and T cell receptors); nutrient storage/transport proteins (e.g., ferritin); chaperone proteins; and enzymes.  (Emphasis added)

Applicant, at page 32, lines 23-26, provides the following description as to the source of the sample.  As asserted to therein:
A "sample" may comprise cells (or a cell), tissue, or bodily fluid such as blood (serum and/or plasma), urine, semen, lymphatic fluid, cerebrospinal fluid or amniotic fluid. A sample may be obtained from (or derived from) any source including, without limitation, humans, animals, bacteria, viruses, microbes and plants.  (Emphasis added)


In view of the above showing, the claimed method has been construed as encompassing detection of any protein found on any and all of the 105 novel species of bacteria found in the human gut, and which was reported in February 2019, which is more than 4 years post effective filing date.4

In addition to the above, the claimed method and composition are also construed as encompassing “protein targets” of a viral nature, including, but not limited to, the associated with the 2019 Novel Coronavirus responsible for the 2019 COVID pandemic which was not identified and sequenced until late in 20195, as well as any variants that did not become known until 20216, which is some 6 years post effective filing date.   In addition to claiming a method for the detection of that which was not known to exist at the time of filing, the claimed composition fairly encompasses those target/protein molecules that were not known to exist until years post effective filing date, much less disclose probes that are to bind to such unknown targets.
While an applicant is not required to teach each and every possible embodiment encompassed by the claims, the specification still must provide a full, clear, and concise description of the genus encompassed by the claims so that one would be readily able to determine if a species fell within the claims’ scope, and to also reasonably suggest that applicant had possession of the invention at the time of filing.  In support of this position, attention is directed to the decision in In re Shokal, 113 USPQ 283 (CCPA 1957) wherein is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim. In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.2d 270, 48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.
***
We are of the opinion that a genus containing such a large number of species cannot properly be identified by the mere recitation or reduction to practice of four or five of them. As was pointed out by the examiner, four species might be held to support a genus, if such genus is disclosed in clear language; but where those species must be relied on not only to illustrate the genus but to define what it is, the situation is otherwise.

In the present case, a review of the disclosure has found a Sequence Listing that comprises some 7 DNA sequences, all of which are identified as being an “Artificial Sequence”, and then they are either 74 nucleotides long (SEQ ID NOs. 1-5), 79 nucleotides long (SEQ ID NO. 6), or 16 nucleotides long (SEQ ID NO. 7).  The disclosure has not been found to teach outright, nor to incorporate by reference, the amino acid sequence of any protein, much less disclose the algorithms, nanobodies and aptamers that are to be used in recreating an image of the interaction for any two proteins.
A review of the disclosure fails to find where applicant has provided an adequate description for any protein that occurs in any life form.  Likewise, a review of the disclosure fails to find where applicant has provided any antibody that can bind to any protein target, much less identify the antigenic determinants/epitopes on any molecule of interest, be it naturally occurring in any living organism or be it wholly artificial.  Such nondisclosure by applicant has not been found to satisfy the test as set forth in Sanofi.

Attention is directed to the decision of Vas-Cath Inc. v. Mahurkar 19 USPQ2d 1111 (CAFC, 1991):
This court in Wilder (and the CCPA before it) clearly recognized, and we hereby reaffirm, that 35 USC 112, first paragraph, requires a “written description of the invention” which is separate and distinct from the enablement requirement.  The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the “applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

It appears that applicant is attempting to satisfy the written description requirement of 35 USC 112, first paragraph, through obviousness.  Obviousness, however, cannot be relied upon for satisfaction of the written description requirement.  In support of this position, attention is directed to the decision in University of California v. Eli Lilly and Co. (Fed. Cir. 1997) 43 USPQ2d at 1405, citing Lockwood v. American Airlines Inc. (Fed. Cir. 1997) 41 USPQ2d at 1966:
Recently, we held that a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention.

For the above reasons and in the absence of convincing evidence to the contrary, the disclosure has not been found to satisfy the requirements as set forth in the en banc decision in Ariad, nor provide the “representative number of species falling within the scope of the genus” as reiterated in Sanofi.  Accordingly, claims 36, 79, 81-83, 85-96, and 99-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Response to argument
At pages 13-14 of the response applicant’s representative traverses the rejection of claims for not satisfying the written description requirement. As stated at page 13 of the response:
The application provides a clear and concise description of the genus of possible protein targets. As acknowledged by the Examiner,” the specification provides an exhaustive listing of exemplary protein targets that can be detected using the probes of the claimed invention…

At page 14 of the response said representative asserts:

The Examiner states that “one is not able to determine if an oligonucleotide of a similar length, yet having any nucleotide sequence, would necessarily be encompassed by the claims.”!” But it would have been well within the ordinary skill to design primers that bind to complementary single-stranded regions of nucleic acid probes.

The above-identified arguments have been considered and have not been found persuasive towards the withdrawal of the rejection.  While applicant provides a listing of names of various genera of compounds, applicant has not been found to disclose the structure of the innumerable species encompassed so that one would be able to identify that which is encompassed by the claims. 
Attention is directed to the decision of Fiers v. Revel 25 USPQ2d 1601, 1604-5 (CAFC, January 1993) wherein is stated:
We thus determined that, irrespective of the complexity or simplicity of the method of isolation employed, conception of a DNA, like conception of any chemical substance, requires a definition of that substance other than by its functional utility.

Fiers’ attempt to distinguish Amgen therefore is incorrect. We also reject Fiers’ argument that the existence of a workable method for preparing a DNA establishes conception of that material.


Conception of a substance claimed per se without reference to a process requires conception of its structure, name, formula, or definitive chemical or physical properties. . .

The difficulty that would arise if we were to hold that a conception occurs when one has only an idea of a compound, defining it by its hoped-for function, is that would-be inventors would file patent applications before they had made their inventions and before they could describe them.  That is not consistent with the statute or the policy behind the statute, which is to promote disclosure of inventions. 
Attention is also directed to the decision of University of California v. Eli Lilly and Co. (CA FC, July 1997) 43 USPQ2d 1398 wherein is stated:

In claims involving chemical materials, generic formulas usually indicate with specificity what the generic claims encompass.  One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass.  Accordingly, such a formula is normally an adequate written description of the claimed genus.  In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian cDNA,” without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.  A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen).  It is only a definition of a useful result rather than a definition of what it achieves as a result.  Many such genes may achieve that result.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”).  Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.
	Thus, as we have previously held, a cDNA is not defined or described by the mere name “cDNA,” even if accompanied by the name of the protein that it encodes, but requires a kind of specificity usually achieved by means of the recitation of the sequence of nucleotides that make up the cDNA.  See Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.

In addition to the above analysis, it is noted that both the claimed method and the claimed composition require that “the first nucleic acid probe is linked to a first antibody that specifically binds to the first protein target, and the second nucleic acid probe is linked to a second antibody that specifically binds to the second protein target”.  The disclosure has not been found to provide any description of either the requisite antibodies, or a description of the unique antigenic epitopes on each of the requisite proteins.  Clearly, absent such requisite components, one cannot practice the claimed method nor prepare the claimed composition, much less demonstrate possession of same.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 36, 79, 81-83, 85-96, and 99-102 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Foster et al., “A human gut bacterial genome and culture collection for improved metagenomic analysis”, Nature Biotechnology, Vol. 37, February 2019, 186-192.
        2 Sah et al., “Complete Genome Sequence of a 2019 Novel Coronavirus (SARS-CoV-2) Strain Isolated in Nepal”, Microbiology, Volume 9, Issue 11, 12 March 2020, pages 1-3.
        3 “New COVID-19 Variants”, Centers for Disease Control and Prevention, January 15, 2021, pages 1-3.
        4 Foster et al., “A human gut bacterial genome and culture collection for improved metagenomic analysis”, Nature Biotechnology, Vol. 37, February 2019, 186-192.
        5 Sah et al., “Complete Genome Sequence of a 2019 Novel Coronavirus (SARS-CoV-2) Strain Isolated in Nepal”, Microbiology, Volume 9, Issue 11, 12 March 2020, pages 1-3.
        6 “New COVID-19 Variants”, Centers for Disease Control and Prevention, January 15, 2021, pages 1-3.